DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9, 20-22, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0025037 (Gomes) in view of US 2005/0039438 (Lair) and US 2017/0057166 (Soria).
Regarding claim 1, 33, Gomes teaches a cascade assembly for a jet engine thrust reverser (Fig 5-10, abstract), the cascade assembly comprising: an inflow cascade having a plurality of inflow vanes, a plurality of inflow strongbacks, and a front inflow flange (inflow cascade 110 with inflow vanes 124; front inflow flange annotated below); an outflow cascade having a plurality of outflow vanes, a plurality of outflow strongbacks, and a front outflow flange, wherein each of the plurality of outflow strongbacks are parallel to each other (outflow cascade 120 with outflow vanes 124; front outflow flange annotated below); and fasteners extending through both the front inflow flange and the front outflow flange (para 86-87; fasteners comprised of hinges 142 and link 150/152 which extend through holes in the flanges), wherein the front 

    PNG
    media_image1.png
    434
    526
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    780
    566
    media_image2.png
    Greyscale

	Even if Gomes was not construed as teaching fasteners extending through the front inflow flange and the front outflow flange, Lair teaches that hinges may be formed 
Gomes in view of Lair teaches the vanes may take any suitable shape (Gomes para 82) and each of the outflow vanes being planar and parallel to each other and angled to provide forward turning (see Fig 9, outflow vanes 124 are planar, parallel and provide forward turning), but fails to explicitly teach the inflow vanes being curved. However, it was well known in the art the cascade vanes may comprise a shape that curved or planar, as taught by Soria (para 53, Fig 5, 8, 9; vanes 76 are parallel to each other and curved or planar). It would have been obvious to one of ordinary skill in the art at the time of filing to make the inflow vanes being curved in Gomes in view of Lair in order to turn air in the forward direction, as taught by Soria. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this 
Gomes in view of Lair and Soria as discussed thus far fails to teach the inflow cascade and the outflow cascade being a thermoplastic composite. However, it was well known in the art to form cascades from a thermoplastic composite, as taught by Soria (para 9, 12, 21, 25, 45, 54-59, 65; thermoplastic composite comprising thermoplastic matrix material with fiber reinforcement). It would have been obvious to one of ordinary skill in the art at the time of filing to make the inflow cascade and the outflow cascade from a thermoplastic composite in order to improve manufacturing of the cascades, as taught by Soria (para 7). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making cascades out of thermoplastic composite, yields predictable results. It is noted that Soria teaches that the thermoplastic manufacturing process can be used to produce different types and configurations of cascades (para 45). Thus, using such process to create the inflow and outflow cascades would have been obvious and yielded predictable results.

Regarding claims 2-3, 9, Gomes in view of Lair and Soria further teaches the inflow cascade and the outflow cascade are separated by a set spacing, the set spacing is up to one inch (Gomes, Fig 9-10; inflow cascade is spaced from the outflow cascade different amounts at different locations; spacing varies from a larger amount at the aft end to zero at the forward end where the inflow cascade meets the outflow cascade; thus, near the forward end, the set spacing is “up to one inch”, or less than one inch), wherein the cascade assembly is one of a plurality of cascade assemblies, and wherein each cascade assembly of the plurality of cascade assemblies has a same inflow cascade design (Fig 15-16, para 100-101; multiple assemblies 100 positioned circumferentially around the engine, each comprising an inflow cascade and an outflow cascade as discussed above and shown in Figs 9-16).
Regarding claims 20-22, Gomes in view of Lair and Soria further teaches the plurality of inflow vanes and plurality of inflow strongbacks of the inflow cascade are configured to direct exhaust from a jet engine towards the outflow cascade; and the plurality of outflow vanes and the plurality of outflow strongbacks of the outflow cascade are configured to direct exhaust from the inflow cascade (Gomes, see Fig 9; exhaust B directed through the inflow cascade; exhaust C from the inflow cascade is directed through the outflow cascade – see para 95), wherein the cascade assembly is fastened to a jet engine by the fasteners (fasteners 150 are fastened at 154 to a jet engine at the rail 160, which is part of the jet engine nacelle 44 – see para 89; outflow cascade is coupled to the jet engine through the hinges/fasteners 142), wherein the cascade assembly is fastened to the jet engine such that the inflow cascade is closer than the outflow cascade to an axis running through the jet engine, wherein the axis runs from an .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0025037 (Gomes) in view of US 2005/0039438 (Lair) and US 2017/0057166 (Soria) and further in view of US 2019/0002118 (Nestico).
Regarding claim 4, Gomes in view of Lair and Soria fails to teach the outflow cascade comprising a partial blanking plate. However, it was well known in the art to provide cascades with a partial blanking plate in order to control discharge of the thrust reverser flow, as taught by Nestico (para 4, 45, 53, Fig 10; blanking plate section 1002). It would have been obvious to one of ordinary skill in the art at the time of filing to add a partial blanking plate to the outflow cascade of Gomes in view of Lair and Soria in order to provide a desired controlled discharge of the thrust reverser flow, as taught by Nestico. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, adding a partial blanking plate to the outflow cascade yields predictable results.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0025037 (Gomes) in view of US 2005/0039438 (Lair) and US 2017/0057166 (Soria), and further in view of US 2019/0055900 (Wadsworth).
Regarding claim 6, Gomes in view of Lair and Soria fails to teach wherein the inflow cascade is a first unitary composite structure and wherein the outflow cascade is a second unitary composite structure. However, it was well known in the art that cascades may be formed of unitary composite structures, as taught by Wadsworth (para 1; a monolithic composite structure is considered unitary). It would have been obvious to one of ordinary skill in the art at the time of filing to make the inflow cascade a first unitary composite structure and the outflow cascade a second unitary composite structure, as taught by Wadsworth. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the inflow cascade a first unitary composite structure and the outflow cascade is a second unitary composite structure, yields predictable results.

Claim 23-27, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0025037 (Gomes) in view of US 2005/0039438 (Lair), US 2017/0057166 (Soria), US 2019/0055900 (Wadsworth).
Regarding claim 23-27, 31-32 Gomes teaches a cascade assembly for a jet engine thrust reverser (Fig 5-10, abstract), the cascade assembly comprising: an inflow cascade having a plurality of inflow vanes, a plurality of inflow strongbacks, and a front inflow flange (inflow cascade 110 with inflow vanes 124; inflow flange annotated below); an outflow cascade having a plurality of outflow vanes, a plurality of outflow strongbacks, and a front outflow flange, wherein each of the plurality of outflow strongbacks are parallel to each other (outflow cascade 120 with outflow vanes 124; 

    PNG
    media_image1.png
    434
    526
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    780
    566
    media_image2.png
    Greyscale

	Even if Gomes was not construed as teaching fasteners extending through the front inflow flange and the front outflow flange, Lair teaches that hinges may be formed 
Gomes in view of Lair teaches the vanes may take any suitable shape (Gomes para 82) and each of the outflow vanes being planar and parallel to each other and angled to provide forward turning (see Fig 9, outflow vanes 124 are planar, parallel and provide forward turning), but fails to explicitly teach the inflow vanes being curved. However, it was well known in the art the cascade vanes may comprise a shape that curved or planar, as taught by Soria (para 53, Fig 5, 8, 9; vanes 76 are parallel to each other and curved or planar). It would have been obvious to one of ordinary skill in the art at the time of filing to make the inflow vanes being curved in Gomes in view of Lair in order to turn air in the forward direction, as taught by Soria. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this 
Gomes in view of Lair and Soria as discussed thus far fails to teach the inflow cascade and the outflow cascade being a thermoplastic composite. However, it was well known in the art to form cascades from a thermoplastic composite, as taught by Soria (para 9, 12, 21, 25, 45, 54-59, 65; thermoplastic composite comprising thermoplastic matrix material with fiber reinforcement). It would have been obvious to one of ordinary skill in the art at the time of filing to make the inflow cascade and the outflow cascade from a thermoplastic composite in order to improve manufacturing of the cascades, as taught by Soria (para 7). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making cascades out of thermoplastic composite, yields predictable results. It is noted that Soria teaches that the thermoplastic manufacturing process can be used to produce different types and configurations of cascades (para 45). Thus, using such process to create the inflow and outflow cascades would have been obvious and yielded predictable results.
	Gomes in view of Lair and Soria as discussed thus far fails to teach inflow strongbacks having straight sections, wherein each of the plurality of inflow strongbacks are parallel to each other and a plurality of outflow strongbacks having straight sections that are parallel to each other and angled to provide side turning. However, Soria teaches that cascade assemblies may comprise a plurality of strongbacks that are 
Gomes in view of Lair and Soria fails to teach wherein the inflow cascade is a first unitary composite structure and wherein the outflow cascade is a second unitary composite structure. However, it was well known in the art that cascades may be 
Regarding claim 30, Gomes in view of Lair, Wadsworth, and Soria further teaches wherein the cascade assembly is one of a plurality of cascade assemblies, and wherein each cascade assembly of the plurality of cascade assemblies has a same inflow cascade design (Gomes, Fig 15-16, para 100-101; multiple assemblies 100 positioned circumferentially around the engine, each comprising an inflow cascade and an outflow cascade as discussed above and shown in Figs 9-16).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0025037 (Gomes) in view of US 2005/0039438 (Lair), US 2017/0057166 (Soria), US 2019/0055900 (Wadsworth) and further in view of US 2019/0002118 (Nestico).
Regarding claim 28, Gomes in view of Lair, Soria, and Wadsworth fails to teach the outflow cascade comprising a partial blanking plate. However, it was well known in the art to provide cascades with a partial blanking plate in order to control discharge of the thrust reverser flow, as taught by Nestico (para 4, 45, 53, Fig 10; blanking plate .

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0025037 (Gomes) in view of US 2005/0039438 (Lair), US 2017/0057166 (Soria), US 2019/0055900 (Wadsworth) as applied to claim 31, and further in view of US 2019/0002118 (Nestico).
Regarding claim 34, Gomes in view of Lair, Soria, and Wadsworth fails to teach the outflow cascade comprising a partial blanking plate. However, it was well known in the art to provide cascades with a partial blanking plate in order to control discharge of the thrust reverser flow, as taught by Nestico (para 4, 45, 53, Fig 10; blanking plate section 1002). It would have been obvious to one of ordinary skill in the art at the time of filing to add a partial blanking plate to the outflow cascade of Gomes in view of Lair, Soria, and Wadsworth in order to provide a desired controlled discharge of the thrust reverser flow, as taught by Nestico. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, adding a partial blanking plate to the outflow cascade yields predictable results.

Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that “the Lair references does not disclose or suggest fasteners extending through both a front inflow flange and a front outflow flange”, Examiner firstly points out that Gomes teaches fasteners that extend through the front inflow flange and the front outflow flange (150/152). Secondly, even if Gomes did not teach the claimed fasteners, Lair teaches that it was known in the art to extend a fastener through two interfacing components in order to provide hinging between the components. In Gomes, the front inflow flange and the front outflow flange are two components that hinge relative to each other. Therefore, placing a fastener through both the front inflow flange and the front outflow flange would have been obvious to allow hinging therebetween. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741